UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 97-4869

GEORGIANA DESOUZA,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
Albert V. Bryan, Jr., Senior District Judge.
(CR-94-543-A)

Submitted: September 22, 1998

Decided: October 26, 1998

Before WIDENER and ERVIN, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

John J. Barry, Fairfax, Virginia, for Appellant. Helen F. Fahey,
United States Attorney, Anastasia Enos, Special Assistant United
States Attorney, David G. Barger, Assistant United States Attorney,
Alexandria, Virginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

A jury convicted Georgiana Desouza of criminal contempt of court
and obstruction of justice. On appeal, she asserts that: (1) the Govern-
ment failed to prove that she was not entitled to the assets she
removed from the United States and therefore failed to prove that she
was guilty of obstruction; (2) she should have only been charged with
contempt and not obstruction; (3) no judicial proceeding was pending
which would justify the obstruction charge; (4) the subpoena ordering
her appearance at a deposition and the deposition itself were invalid;
(5) she was entitled to a bill of particulars; and (6) her prosecution for
obstruction of justice violated her rights against double jeopardy.
Finding no error, we affirm.

Desouza's husband was convicted pursuant to his guilty pleas of
conspiracy involving tax fraud, bankruptcy fraud, money laundering,
making false claims against the government, and conversion of gov-
ernment assets, and he was sentenced, inter alia , to serve five years
in prison, pay a $100,000 fine, and pay $90,441 in restitution.1 As part
of her husband's plea agreement, all charges against Desouza were
dropped and he agreed to help the Government locate all illegally
obtained assets. However, during post-sentencing interviews,
Desouza's husband stated that he could not remember where the
assets were located. He further claimed that their thirteen-year-old
daughter, Kimberly, and eighteen-year-old son, Brett, handled the
family and business finances, respectively.

As a result of the ambiguous answers given by Desouza's husband,
the Government was forced to initiate civil proceedings to recover the
_________________________________________________________________
1 Desouza's husband committed his fraudulent activities through his
company, which performed work for the Department of Defense. It is
undisputed that Desouza was aware of the sentence.

                     2
amount of the fine and restitution. As part of these proceedings,
Desouza and Kimberly were subpoenaed to give depositions concern-
ing the whereabouts of the missing assets.2 Desouza made various
excuses why she and Kimberly could not appear at the deposition on
the scheduled date or place, and the depositions were eventually
postponed.3

Meanwhile, during the short period of time between her husband's
sentencing and the deposition date, Desouza withdrew large sums of
money from various bank accounts in Northern Virginia. These
accounts were in her and her children's names or in nominee names
used by Desouza's husband in his fraudulent scheme. 4 Some of this
money was later deposited in accounts in Canadian banks using the
children's names or in the nominee names. Desouza also purchased
one-way airline tickets to Toronto, Canada, for herself and her four
children and called a moving company and ordered an expedited
move from Virginia to Canada. Desouza did not give the moving
company a destination address, but she told a neighbor that she had
lots of cash with her and would purchase a home in Canada when she
got there. Desouza ultimately did so, titling the house in Brett's name.5

Desouza claims that the evidence was insufficient to support a find-
ing of guilt on the obstruction charge because the Government failed
to prove that she was not entitled to the assets she removed from the
United States. We disagree. It is well-established that the focus in
obstruction cases is whether the defendant "had the requisite corrupt
intent to improperly influence the investigation, not on the means the
defendant employed in bringing to bear this influence." United States
v. Mitchell, 877 F.2d 294, 299 (4th Cir. 1989). As a result, even legal
means of influence may be obstructive. Id. In the present case,
Desouza knew that the Government was trying to locate assets ille-
_________________________________________________________________
2 Brett was also subpoenaed, but a psychiatrist told the Government
that he was mentally incompetent to handle finances or to testify.
3 Desouza and Kimberly failed to appear for their depositions. Subse-
quent investigation revealed that most of the excuses were without merit.
4 The total amount of money withdrawn closely approximated the
amount of illegally obtained assets.

5 Desouza let the house in Virginia go into foreclosure.

                    3
gally obtained by her husband. By showing that Desouza withdrew all
of the money from accounts controlled by the family and her hus-
band's business, including accounts held in names used in the fraudu-
lent scheme, that she fled to Canada on short notice, and that she
refused to give deposition testimony concerning the location of the
illegally obtained assets, we find that the Government satisfied its
burden of proving corrupt intent.6 Whether she was entitled to the
assets was irrelevant; it was the manner in which she transferred the
assets and the totality of the circumstances surrounding her actions
following her husband's sentencing that resulted in her conviction.7

We further reject Desouza's conclusory allegation that her conduct
merely amounted to contempt of court and that she should not have
been charged with obstruction of justice. The contempt charge was
based on the discreet act of failing to obey the subpoena. As discussed
above, the totality of Desouza's conduct, including her closing of
accounts, flight to Canada, titling the home in Brett's name, and fail-
ure to give deposition testimony supported the separate obstruction
charge.

We find that Desouza's other claims are not supported by the
record. The civil proceeding to collect the fine and restitution owed
by Desouza's husband was clearly a judicial proceeding under the
obstruction statute. As a result, the subpoenas and scheduled deposi-
tions were valid. The district court did not abuse its discretion in
denying Desouza's motion for a bill of particulars because the
detailed indictment provided sufficient notice of the factual and legal
bases for the charges against her. Finally, the misconduct charged in
the current indictment was totally unrelated to the misconduct
charged in a prior indictment against Desouza and her husband.8
_________________________________________________________________
6 Desouza does not challenge the jury's finding on this issue.

7 We note that Desouza prevented the Government from determining
her entitlement to the assets by refusing to give deposition testimony
about them.

8 The prior indictment charged Desouza and her husband with witness
tampering in connection with his case. The charges against Desouza
were dismissed as part of her husband's plea agreement.

                    4
We therefore affirm Desouza's conviction and sentence. Desouza's
unopposed motion to submit her case on the briefs is granted. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                   5